  Case:
  :     4:04-cr-00020-HEA Doc. #: 113 Filed: 02/23/21 Page: 1 of 8 PageID #: 344



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )
                                       )
             vs.                       )       Case No: 4:04CR20 HEA
                                       )
THOMAS JACKSON                         )
                                       )
      Defendant.                       )


                   OPINION, MEMORANDUM AND ORDER
      This case is before the Court on defendant’s Motions for Compassionate

Release, [Doc. No.’s 99 and 104], Motion for Reconsideration, [Doc. No. 106], and

“Motion for Status” of motion for sentence reduction, [Doc. No. 111]. Although

defendant’s initial Motion for Compassionate release was filed pro se, counsel for

defendant entered his appearance and has advised the Court that he will not file a

supplemental memorandum in support of defendant’s Motion on defendant’s behalf,

[Doc. No. 105]. For the reasons set forth below, the Motions for Compassionate

Release are denied, the Motion for Consideration is denied, and the Motion for

Status is denied as moot. The Clerk of Court will be directed to mail a copy of this

case’s docket sheet to defendant.

                               Facts and Background

      On March 29, 2004 defendant pleaded guilty to one count of possession with

the intent to distribute more than five grams of cocaine base, in violation of 21

                                           2
  Case:
  :     4:04-cr-00020-HEA Doc. #: 113 Filed: 02/23/21 Page: 2 of 8 PageID #: 345



U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii). On June 18, 2004, defendant was

sentenced to 216 months imprisonment and 4 years of supervised release. Defendant

is presently serving his sentence at Forrest City FCI.

      Defendant previously filed two motions for sentence reduction pursuant to the

First Step Act. At that time, District Judge Ronnie L. White was presiding over this

action. In his Order denying defendant’s motions for sentence reduction dated May

29, 2019, Judge White noted that:

      The United States Probation Office filed a Report and agreed Defendant
      appears eligible for a sentence reduction pursuant to the First Step Act;
      however, the Probation Office noted Defendant has incurred 61 conduct
      violations while incarcerated, including for violent acts and as recently
      as April 2018. The Government also concedes Defendant's eligibility
      for relief but argues the Court should decline to reduce Defendant's
      sentence in light of his "staggering" number of conduct violations,
      many of which involve violent acts and suggest he continues to present
      a danger to public safety. Subsequently, the Federal Public Defender's
      Office filed a motion on Defendant's behalf detailing his struggle with
      drug addiction and difficulty adjusting to confinement. Nonetheless, he
      argues his personal progress warrant a sentence reduction pursuant to
      the First Step Act.

      Subsequently, defendant filed two substantially similar motions for

reconsideration. In denying defendant’s motions for reconsideration, Judge White

noted that although defendant was eligible for sentence reduction under the First

Step Act, the court has discretion to consider the facts and procedural of each case

and is not required to reduce an eligible defendant’s sentence. Judge White also

rejected defendant’s argument that the motion filed by the Federal Public Defender’s

Office on defendant’s behalf “state[d] nothing good on [defendant’s] behalf,” noting

that the motion filed by the FPD’s office “valiantly argued” for a reduction in
                                           3
  Case:
  :     4:04-cr-00020-HEA Doc. #: 113 Filed: 02/23/21 Page: 3 of 8 PageID #: 346



Defendant’s sentence. Judge White reiterated that, “the Court found that Defendant’s

voluminous conduct violations while incarcerated demonstrated he still presents a

risk to public safety, and in its discretion, denied his request for a sentence

reduction.” Finally, Judge White concluded that defendant offered no new facts to

warrant relief under a motion for reconsideration.

                            Defendant’s Current Motions

      Motions for Compassionate Release

      Defendant’s first Motion for Compassionate Release is based on the presence

of the COVID-19 and alleged lack of mitigation practices at Forrest City FCI.

Defendant alleges that non-infected inmates are carelessly mixed with infected

inmates and that cells that formerly housed infected inmates are not cleaned before

someone else is moved into that cell. Defendant also alleges that the correctional

officers get better masks, hand cleaner, and have their temperatures taken every day.

Defendant states that contractors are working on the roof of one housing unit, and

that the dust that falls down to the inmates could be contaminated with COVID-19.

Defendant alleges that workers in the chow hall were positive for COVID-19 and

handling the inmates’ food. Defendant further alleges that infected staff were only

kept out of the facility for two weeks after a positive test, which defendant claims is

not enough time to ensure that the staff are not still carrying the virus.

      In defendant’s second motion for compassionate release, filed November 13,

2020, defendant states that he has been sick with COVID-19 and is afraid he will

contract it again. Defendant states that social distancing is not possible, that there is
                                            4
  Case:
  :     4:04-cr-00020-HEA Doc. #: 113 Filed: 02/23/21 Page: 4 of 8 PageID #: 347



no hand cleaning station in his unit, and that the inmates do not “get the mask[s] that

are needed.” Defendant also states that he has a job and home set up if he is released,

and that he plans to go to school.

      Under Section 603(b) of the First Step Act, effective December 21, 2019, an

inmate may now himself (or through his advocate) file a motion for compassionate

release pursuant to 18 U.S.C. § 3582(c). Previously, a court could only act to reduce

a defendant’s sentence for “extraordinary and compelling reasons” if the Director of

BOP filed such a motion. As the proponent of the motion, defendant bears the

burden of proving both that he has satisfied the procedural prerequisites for judicial

review and “extraordinary and compelling reasons” exist to support the motion. 18

U.S.C. § 3582(c)(1)(A); see United States v. Butler, 970 F.2d 1017, 1026 (2d Cir.

1992) (“A party with an affirmative goal and presumptive access to proof on a given

issue normally has the burden of proof as to that issue.”). Here, defendant has not

properly exhausted his administrative remedies. There is nothing before the Court

that establishes that defendant requested consideration for compassionate release

inside the BOP and was denied.

      In evaluating defendant’s request for reduction in sentence on its merits, 18

U.S.C. § 3582(c)(1)(A)(i) requires a court to find that “after considering the factors

set forth in section 3553(a) to the extent they are applicable,” that “extraordinary and

compelling reasons warrant such a reduction.” Any reduction must be consistent

with applicable policy statements issued by the United States Sentencing

Commission. 18 U.S.C. § 3582(c)(1)(A). United States Sentencing Guideline §
                                           5
  Case:
  :     4:04-cr-00020-HEA Doc. #: 113 Filed: 02/23/21 Page: 5 of 8 PageID #: 348



1B1.13, which governs compassionate-release reductions, provides some specific

examples, including:

      (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a
            serious and advanced illness with an end of life trajectory). A
            specific prognosis of life expectancy (i.e., a probability of death
            within a specific time period) is not required. Examples include
            metastatic solid-tumor cancer, amyotrophic lateral sclerosis
            (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—
                   (I) suffering from a serious physical or medical condition,

                   (II) suffering from a serious functional or cognitive
                   impairment, or

                   (III) experiencing deteriorating physical or mental health
                   because of the aging process, that substantially diminishes
                   the ability of the defendant to provide self-care within the
                   environment of a correctional facility and from which he
                   or she is not expected to recover.

      (B) Age of the Defendant.—The defendant (i) is at least 65 years old;
      (ii) is experiencing a serious deterioration in physical or mental health
      because of the aging process; and (iii) has served at least 10 years or 75
      percent of his or her term of imprisonment, whichever is less.

      (C) Family Circumstances.—

            (i) The death or incapacitation of the caregiver of the defendant’s
            minor child or minor children.
            (ii) The incapacitation of the defendant’s spouse or registered
            partner when the defendant would be the only available caregiver
            for the spouse or registered partner.

      (D) Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and
      compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C).

                                          6
  Case:
  :     4:04-cr-00020-HEA Doc. #: 113 Filed: 02/23/21 Page: 6 of 8 PageID #: 349



      Defendant’s allegations regarding conditions at FCI Forrest City are

unsupported, but even if taken as true, they do not constitute “extraordinary and

compelling reasons” to support a sentence reduction under the First Step Act.

“General concerns about possible exposure to COVID-19 do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement on compassionate release, U.S.S.G. §

1B1.13.” United States v. Eberhart, 448 F. Supp. 3d 1086, 1090 (N.D. Cal. 2020).

      Moreover, the BOP has implemented modified operations in order to mitigate

the spread of COVID-19. BOP Modified Operations, FEDERAL BUREAU OF PRISONS,

https://www.bop.gov/coronavirus/covid19_status.jsp (updated November 25, 2020).

Additionally, starting in December 2020, the BOP began administering doses of the

COVID-19 vaccine to both inmates and staff. See United States v. Edwards, No. 15-

CR-339, 2021 WL 243190, at *2 (N.D. Ohio Jan. 25, 2021). So far, 123 inmates at

Forrest City FCI have been fully inoculated. COVID-19 Coronavirus, FED. BUREAU

OF PRISONS,   https://www.bop.gov/coronavirus/ (click on hyperlink “Learn more

about vaccinations and view individual facility stats +”) (viewed February 22, 2021).

      Not only has defendant not exhausted his administrative remedies are required

under the statute, but also defendant has not met his burden of proving that

“extraordinary and compelling reasons” exist to support the requested sentence

reduction. His Motions for Compassionate Release will be denied.

      Motion for Reconsideration

      Defendant’s pro se Motion for Reconsideration of Judge White’s May 29,
                                          7
  Case:
  :     4:04-cr-00020-HEA Doc. #: 113 Filed: 02/23/21 Page: 7 of 8 PageID #: 350



2019 Order is his third such motion. The instant Motion for Reconsideration is

merely a reiteration of his previous motions for reconsideration of the May 29, 2019

Order. The instant motion offers no new facts or changes in law that warrant

granting defendant relief from Judge White’s well-reasoned denial.

      Additionally, defendant filed the Motion for Reconsideration on December

14, 2020, which is far outside the one year allotted for such motions under the

Federal Rules of Civil Procedure 60(c). Defendants Motion for Reconsideration will

be denied.

      Motion for Status

      Defendant filed a Motion requesting the status of his Motions for

Compassionate Release and a copy of the docket sheet for this cause. The Clerk of

Court will be directed to mail a copy of this case’s docket sheet to defendant.

      Accordingly,

      IT IS HEREBY ORDERED that defendant’s Motions for Compassionate

Release [Doc. No.’s 99 and 104], are DENIED.

      IT IS FURTHER ORDERED that defendant’s Motion for Reconsideration

[Doc. No. 106], is DENIED.




                                           8
  Case:
  :     4:04-cr-00020-HEA Doc. #: 113 Filed: 02/23/21 Page: 8 of 8 PageID #: 351




      The Clerk of Court is instructed to send a copy of the docket sheet in this

action to defendant.

      Dated this 23rd day of February, 2021.




                                               ________________________________
                                                  HENRY EDWARD AUTREY
                                               UNITED STATES DISTRICT JUDGE




                                          9
